Citation Nr: 0602597	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
residuals of a left ankle fracture other than a scar.

2.  Entitlement to a separate rating for a left ankle scar as 
a residual of an in-service left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to October 
1989.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in which the RO increased the rating for the 
veteran's left ankle fracture residuals from 10 to 20 
percent.

The veteran expressed disagreement with the 20 percent rating 
as well as the effective date of the increase, and requested 
a hearing before a Veterans Law Judge at the RO; such hearing 
was scheduled for June 2004.  However, prior to the hearing, 
the veteran withdrew his request and the hearing was 
cancelled.

In December 2004, the Board denied the earlier effective date 
claim but remanded the claim for increase to the RO for 
additional development, including a new VA examination to 
obtain information  to the severity of the left ankle 
fracture residuals.  After accomplishing the requested 
action, the RO continued the denial of the claim That 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

As a final preliminary matter, the Board notes that, in the 
November 2005 Statement of Accredited Representative in 
Appealed Case, in the veteran's representative requested a 
separate rating for the left ankle scar resulting from the 
veteran's left ankle fracture-related surgery and related 
procedures.  As the Board will address this matter in 
connection with the current appeal for higher rating for left 
fracture residuals, the Board has recharacterized the appeal 
as encompassing the two issues reflected on the title page of 
this decision.




FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision in the current appeal has been accomplished.

2.  The evidence reflects that the veteran does not have, or 
have disability comparable to, ankylosis of his left ankle.

3.  The evidence reflects that the veteran has a tender, 
superficial scar on his left ankle that is a residual of his 
in-service left ankle fracture.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of a left ankle fracture other than a scar are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271 
(2005).

2.  The criteria for a 10 percent, but no higher, rating for 
a left ankle scar as a residual of an in-service left ankle 
fracture are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.1118, Diagnostic Codes 7801-7805 (2002); Diagnostic Codes 
7800-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the  precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his August 2002 
claim for an increased rating for his left ankle fracture 
residuals, the RO him a September 2002 VCAA letter.  The RO 
did not take any action until its November 2002 rating 
decision that the veteran appealed to the Board.  Thus, in 
compliance with Pelegrini, VA provided VCAA notification to 
the veteran prior to its initial adjudicative action on his 
claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document(s) meet(s) the four content requirements listed 
above.  VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. 
App. at 126 ("Although the Secretary could most efficiently 
and fully comply with §3.159(b)(1) by using the exact 
language of the regulation in any notice provided to a 
claimant, there is no requirement that the precise words of 
the regulation be included for notice to be complying").

These requirements were met in this case.  The RO's September 
2002 letter told the veteran about the VCAA and explained 
that, to establish entitlement to an increased rating for his 
left ankle fracture residuals, the veteran had to submit 
evidence showing his left ankle had gotten worse.  The letter 
also explained the type of evidence the veteran could submit 
and VA's duty to assist him in obtaining evidence in support 
of his claim.  The RO also told the veteran to submit the 
evidence described as soon as possible.  Thus, the RO has 
substantially complied with all of the elements of VCAA 
notice, including the fourth element.  Mayfield, 19 Vet. App. 
at 127.  To the extent that this September 2002 letter did 
not comply with all of the VCAA's notice requirements, the 
Appeals Management Center's (AMC's) January 2005 letter 
reiterated the elements of the notice requirement and more 
explicitly told the veteran: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the AMC's January 2005 letter cured any error in the RO's 
September 2002 letter regarding the elements of the notice 
requirement, and the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  It is therefore not prejudicial for the Board to 
proceed to finally decide this appeal.

Moreover, VA obtained all identified treatment records.  In 
addition, as directed by the Board, the AMC arranged for the 
veteran to undergo provided the veteran with a new, July 2005 
VA examination as to the severity of his left ankle fracture 
residuals.  There is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, the Board finds that no 
further notification or development action is required to 
comply with the VCAA and/or its implementing regulations, and 
the Board will proceed to adjudicate the veteran's claims.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in 
VA's Schedule for Rating Disabilities-which is based, as far 
as practical, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for a residuals of an in-service left ankle 
fracture in February 1990 and he did not appeal this 
evaluation.  Thus, since entitlement to compensation already 
has been established and an increase in the disability rating 
for the left ankle fracture residuals is at issue, the 
present level of disability is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left ankle injury residuals are rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2005), for 
limitation of motion of the ankle.  Under that diagnostic 
code, where there is moderate limitation of motion, a 10 
percent rating is assigned.  Where there is marked limitation 
of motion, a 20 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).  Full range of motion of 
the ankle is measured from 0 degrees to 20 degrees 
dorsiflexion, and 0 degrees to 45 degrees in plantar flexion. 
38 C.F.R. § 4.71, Plate II (2005). 

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran currently has the highest rating possible under 
DC 5271.  Under 38 C.F.R. § 4.71a, pursuant to which 
musculoskeletal disabilities of the ankle are evaluated, only 
DC 5270 provides a basis for assignment of any higher rating.  
In this case, however, there is no evidence of, or of 
disability comparable to, ankylosis of the veteran's left 
ankle. On October 2002 VA examination, dorsiflexion was to 5 
degrees and plantar flexion to 7 degrees.  On July 2005 VA 
examination, the veteran was described as having moderate 
loss of motion of the left ankle, with dorsiflexion to -5 
degrees and plantar flexion to 30 degrees.  A March 2004 
VAOPT note indicated a loss of 5 degrees of dorsiflexion of 
the left ankle.  As some-albeit, reduced-motion of the 
ankle is still possible (even with complaints of pain, 
reflect in various outpatient records).  As such, even when 
functional loss due to pain is considered, the current 20 
percent rating is the highest assignable under section 4.71a.  

The Board also points out that the veteran is not entitled to 
a separate rating for "the arthritic component" his left 
ankle fracture residuals, as argued by his representative in 
a November 2005 statement, because VAOPGCPREC 23-97 and 9-98, 
cited by the representative, apply only to separate ratings 
for knee arthritis and instability or subluxation, and, in 
any event, the veteran's ankle was said to be stable at the 
July 2005 VA examination.  The veteran's left ankle arthritis 
is fully contemplated by 38 C.F.R. § 4.71a, DC 5003 (2005), 
which provides that degenerative arthritis established by X-
ray findings, such as the veteran's left ankle arthritis, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code (as regards the ankle, DC 5271).

The Board notes, however, that the February 1990 grant of 
service connection included among the left ankle fracture 
residuals a plate put in the veteran's ankle and a well-
healed, non-adherent, non-tender lateral surgical scar.  
Subsequent VA outpatient treatment (VAOPT) notes include 
references to the insertion and removal of hardware to and 
from the ankle.  The October 2002 VA examination report 
described a well-healed 5 inch scar over the lateral aspect 
of the left ankle with a palpable steel metal retainer 
subcutaneously, measuring about four inches.  The July 2005 
VA examination report stated that palpation of the ankle 
revealed tenderness overlying the scar, and the impression 
noted "scar hypersensitivity."  As noted, the veteran's 
representative asked for a separate rating for this scar in 
November 2005.  Under 38 C.F.R. § 4.14 (2005), the evaluation 
of the same disability or manifestation under various 
diagnoses, i.e., pyramiding, is to be avoided.  However, the 
key question in analyzing different manifestations of the 
same disorder, in this case, left ankle fracture residuals, 
is whether the symptomatology is duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  Here, the 
veteran's left ankle scar is a residual of the in-service 
ankle fracture, but it is not duplicative or overlapping of 
the limitation of motion for which the veteran is receiving a 
20 percent rating under DC 5271.  

Thus, he is entitled to a separate rating for his 
superficial, but tender left ankle scar.  The Board point out 
that such a scar only warrants a 10 percent rating under the 
versions of 38 C.F.R. § 4.118, Diagnostic Code in effect 
prior or since August 30, 2002.  

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the skin, including scars, were 
changed effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 
49,599 (2002), codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-05 (2005).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent rating is the only rating assignable 
under Diagnostic Codes (DCs) 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804 
(2002).  Scars may be evaluated on the basis of any related 
limitation of function of a bodily part that they affect.  38 
C.F.R. 4.118, DC 7805 (2002).

Under the criteria in effect on and after August 30, 2002, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation where 
the area or areas exceeds 6 square inches (39 sq. cm.), and 
higher evaluations for scars that affect a greater area. 38 
C.F.R. § 4.118, DC 7801 (2005).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, are separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 
at Note 1.  A deep scar is one associated with underlying 
soft tissue damage. Id. at Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, DC 7802 
(2005).  A superficial scar is one not associated with 
underlying soft tissue damage. Id. at Note 2.  Under the 
amended DC 7803, superficial, unstable, scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, DC 7803, Note 1 (2005).  Under DC 
7804, scars that are superficial and painful on examination 
may be assigned a 10 percent evaluation.  Other scars may be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2005).

Thus, since the veteran's scar is superficial and tender on 
examination, he is entitled to a 10 percent rating under 
either the former or revised applicable criteria.  He is not, 
however, entitled to a higher rating, because, under each 
version of the rating schedule, a higher rating for an ankle 
scar is assignable only for deep scars, and the evidence 
reflects that the veteran's scar is not deep as that term is 
defined in the applicable regulations.  While a higher rating 
is also potentially assignable under the former or revised 
version of DC 7805, on these facts, even if the veteran's 
scar was shown to limit motion, the veteran is already being 
compensated for limitation of the ankle under DC 5271; to 
compensate him twice for the same manifestation would 
constitute pyramiding.  See 38 C.F.R. § 4.14.  

The Board also has considered whether the matter a higher 
rating for either of the disabilities under consideration 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).  However, the veteran has not 
required frequent hospitalization for his left ankle fracture 
residuals, and the manifestations of this disability are 
contemplated by the above-noted schedular criteria applicable 
to left ankle limitation of motion, arthritis, and scars.  
Thus, there is no indication in the record that the average 
industrial impairment from the disability is in excess of 
that contemplated by the assigned evaluation or that the 
schedular criteria is otherwise rendered impractical.  
Therefore, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a rating higher than 20 percent for residuals of his left 
ankle fracture, other than a scar, based on any potentially 
applicable diagnostic code or based on any other factors; but 
that he is entitled to a 10 percent, but no  higher rating 
for a tender scar resulting from the surgery to repair and 
maintain his left ankle after the in-service fracture.  As 
such, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).




ORDER

A rating higher than 10 percent for residuals of a left ankle 
fracture other than a scar is denied.

A 10 percent rating for a left ankle scar as a residual of a 
left ankle fracture is granted, subject to the law and 
regulations governing payment of monetary benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


